Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This allowance is in response to the amendment filed 10/19/2020.  Claims 1-23 are pending.  Claims 1, 5, 8, 12, 15, and 19 have been amended. Claims 1 (a method), 8 (a non-transitory CRM), and 15 (a machine) are independent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment on 10/19/2020 has overcome the obviousness rejection of the independent claims 1, 8, and 15 in view of Giura (US 2020/0014720) and Mandal (US 2020/0053117).  Giura in view of Mandal does not disclose the combination of features now required in independent claims 1, 8, and 15.  An updated search was performed focused on the amended subject matter.  Several references of relevance were found, particularly:
D'Mello et al., US 9,349,013, discloses a database of remediations that are selected based on vulnerability information. The remediation database including a remediation identifier, a vulnerability identifier, and identifiers of actions to perfom to remediate.
Kaplan et al., US 10915636, discloses a vulnerability management system where third-party researchers assess and receive payment for their assessments.
Strosaker et al., US 2020/0228570, discloses storing audit compliance information from various auditors on a blockchain.

Angelo et al., US 2020/0394309, disclsoes using blockchains to store software vulnerability information. 
Banzhof, US 7,308,712, discloses a vulnerability remediation database that stores remedations for implementation on devices.
Kaplan et al., US 9,015,847, discloses a system for distributed discover of vulnerabilities by researchers and compensation of said researchers.

However, none of the newly discovered references alone or in combination with those previously made of record anticipate or reasonably render obvious the combination of features set forth in claims 1, 8, and 15.  Therefore, claims 1-23 are ALLOWED.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 

/MICHAEL W CHAO/Examiner, Art Unit 2492